



Exhibit 10.3


JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN
NON-U.S. RESTRICTED STOCK UNIT AWARD GRANT NOTICE
Jazz Pharmaceuticals plc (the “Company”), pursuant to its 2011 Equity Incentive
Plan (the “Plan”), hereby awards to Participant the number of restricted stock
units (“RSUs”) specified and on the terms set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth in this
Non-U.S. Restricted Stock Unit Award Grant Notice (the “Grant Notice”) and in
the Non-U.S. Restricted Stock Unit Award Agreement, including any
country-specific Appendix (the “Agreement”), and the Plan, both of which are
attached hereto and incorporated herein in their entirety.
Participant:
 
RSU #:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of RSUs Subject to Award:
 
Consideration:
Participant's Services
(payment of par value of newly issued shares)

Vesting Schedule:     


Issuance Schedule:
One Ordinary Share will be issuable for each RSU which vests at the time set
forth in Section 6 of the Agreement.



Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Agreement and
the Plan. Participant further acknowledges that as of the Date of Grant, this
Grant Notice, the Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on that subject, with the exception of: (i) any
employment or severance arrangement that would provide for vesting acceleration
of the Award upon the terms and conditions set forth therein and (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law. By accepting this Award, Participant consents to
receive Plan documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.


1

--------------------------------------------------------------------------------




JAZZ PHARMACEUTICALS PLC


 
PARTICIPANT
By:
 
 
 
 
Signature
 
Signature
Title:
 
 
Date:
 
 
 
 
 
 
Date:
 
 
 
 

ATTACHMENTS: Non-U.S. Restricted Stock Unit Award Agreement, 2011 Equity
Incentive Plan
* * * * *
Based on the form of Non-U.S. Restricted Stock Unit Award Grant Notice for the
2011 Equity Incentive Plan as approved by the Compensation Committee of the
Board of Directors of Jazz Pharmaceuticals plc on July 31, 2013.


2

--------------------------------------------------------------------------------




ATTACHMENT I
NON-U.S. RESTRICTED STOCK UNIT AWARD AGREEMENT
JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN
NON-U.S. RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to your Non-U.S. Restricted Stock Unit Award Grant Notice (the “Grant
Notice”) and this Non-U.S. Restricted Stock Unit Award Agreement, including any
country-specific Appendix (the “Agreement”), and in consideration of your
services, Jazz Pharmaceuticals plc (the “Company”) has awarded you a Restricted
Stock Unit Award (the “Award”) under its 2011 Equity Incentive Plan (the “Plan”)
for the number of restricted stock units (the “RSUs”) indicated in your Grant
Notice. The Award is granted to you effective as of the date of grant set forth
in the Grant Notice (the “Date of Grant”). Except as otherwise explicitly
provided in the Grant Notice or this Agreement, in the event of any conflict
between the terms in the Grant Notice or this Agreement and the Plan, the terms
of the Plan shall control. Capitalized terms not explicitly defined in the Grant
Notice or this Agreement but defined in the Plan shall have the same definitions
as in the Plan.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.
1.GRANT OF THE AWARD. This Award represents your right to be issued on a future
date the number of Ordinary Shares that is equal to the number of RSUs indicated
in the Grant Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (the “Account”)
the number of RSUs subject to the Award. This Award was granted in consideration
of your services to the Company or one of its Affiliates. Except as otherwise
provided herein, you will not be required to make any payment to the Company
(other than past and future services to the Company or its Affiliates) with
respect to your receipt of the Award, the vesting of the RSUs or the delivery of
the Ordinary Shares to be issued in respect of the Award; provided, however,
that to the extent that any Ordinary Shares issued upon settlement of your Award
are newly issued Ordinary Shares, a payment must be received by the Company of
an amount equal to the par value of such number of newly issued Ordinary Shares
(rounded up to the nearest whole cent) in cash, by check, bank draft or money
order payable to the Company.
2.VESTING. Subject to Section 11 and the limitations contained herein, your
Award will vest, if at all, in accordance with the vesting schedule provided in
the Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service. Upon such termination of your Continuous Service, the RSUs
credited to the Account that were not vested on the date of such termination
will be forfeited at no cost to the Company and you will have no further right,
title or interest in such RSUs or the Ordinary Shares to be issued in respect of
such portion of the Award.


3

--------------------------------------------------------------------------------




3.NUMBER OF RSUS AND ORDINARY SHARES.
(a)     The number of RSUs subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan.
(b)    Any additional RSUs that become subject to the Award pursuant to this
Section 3 shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other RSUs covered by your Award.
(c)    Notwithstanding the provisions of this Section 3, no fractional Ordinary
Shares or rights for fractional Ordinary Shares shall be created pursuant to
this Section 3. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Ordinary Shares or fractional Ordinary Shares that
might be created by the adjustments referred to in this Section 3.
4.SECURITIES LAW COMPLIANCE. You may not be issued any Ordinary Shares in
respect of your Award unless either (i) the Ordinary Shares are registered under
the Securities Act; or (ii) the Company has determined that such issuance would
be exempt from the registration requirements of the Securities Act. Your Award
also must comply with other applicable laws and regulations governing the Award,
and you will not receive such Ordinary Shares if the Company determines that
such receipt would not be in material compliance with such laws and regulations.
The Company shall not be liable if Ordinary Shares cannot be issued to you as a
consequence of the Company’s determination that the issuance of Ordinary Shares
does not comply with applicable laws and regulations governing the Award.
5.TRANSFER RESTRICTIONS. Your Award is not transferable, except by will or by
the laws of descent and distribution. In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
Ordinary Shares subject to the Award until the Ordinary Shares are issued to you
in accordance with Section 6 of this Agreement. After the Ordinary Shares have
been issued to you, you are free to assign, hypothecate, donate, encumber or
otherwise dispose of any interest in such Ordinary Shares provided that any such
actions are in compliance with the provisions herein (including the
country-specific Appendix hereto) and applicable securities laws.
6.DATE OF ISSUANCE.
(a)    To the extent your Award is exempt from application of Section 409A of
the Code and any state or foreign law of similar effect (collectively “Section
409A”), the Company will deliver to you a number of Ordinary Shares equal to the
number of vested RSUs subject to your Award, including any additional RSUs
received pursuant to Section 3 above that relate to those vested RSUs on the
applicable vesting date(s). However, if a scheduled delivery date falls on a
date that is not a U.S. business day, such delivery date shall instead fall on
the next following U.S. business day. Notwithstanding the foregoing, in the
event that (i) you are subject to the Company’s Policy Regarding Stock Trading
by Executive Officers, Directors and Other Designated Employees (or any
successor policy) (the “Policy”), the Company’s Policy Against Trading on the
Basis of Inside Information, or you are otherwise prohibited from selling
Ordinary Shares in the open market


4

--------------------------------------------------------------------------------




and any Ordinary Shares covered by your Award are scheduled to be delivered on a
day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you or a day on which you are permitted to sell
Ordinary Shares pursuant to a written plan that meets the requirements of Rule
10b5-1 under the Exchange Act, as determined by the Company in accordance with
the Policy, or does not occur on a date when you are otherwise permitted to sell
Ordinary Shares in the open market, and (ii) the Company elects not to satisfy
any Tax-Related Items (defined below) by withholding Ordinary Shares from your
distribution, then such Ordinary Shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first U.S. business day
of the next occurring open “window period” applicable to you pursuant to the
Policy (regardless of whether you are still providing Continuous Service at such
time) or the next U.S. business day when you are not prohibited from selling
Ordinary Shares in the open market, but in no event later than the fifteenth
(15th) day of the third calendar month of the calendar year following the
calendar year in which the Ordinary Shares covered by the Award vest. Delivery
of the Ordinary Shares pursuant to the provisions of this Section 6(a) is
intended to comply with the requirements for the short-term deferral exemption
available under Treasury Regulations Section 1.409A-1(b)(4) and shall be
construed and administered in such manner. The form of such delivery of the
Ordinary Shares (e.g., a share certificate or electronic entry evidencing such
Ordinary Shares) shall be determined by the Company.
(b)    The provisions of this Section 6(b) are intended to apply to the extent
you are a U.S. taxpayer and your Award is subject to Section 409A because of the
terms of a severance arrangement or other agreement between you and the Company,
if any, that provide for acceleration of vesting of your Award upon your
termination of employment or separation from service (as such term is defined in
Section 409A(a)(2)(A)(i) of the Code (and without regard to any alternative
definition thereunder)) (“Separation from Service”) and such severance benefit
does not satisfy the requirements for an exemption from application of Section
409A provided under Treasury Regulations Section 1.409A-1(b)(4) or
1.409A-1(b)(9) (“Non-Exempt Severance Arrangement”). If you are not a U.S.
taxpayer, this Section 6(b) shall not apply to you. To the extent your Award is
subject to and not exempt from application of Section 409A due to application of
a Non-Exempt Severance Arrangement, the following provisions in this Section
6(b) shall supersede anything to the contrary in Section 6(a).
(i)    If your Award vests in the ordinary course during your Continuous Service
in accordance with the vesting schedule set forth in the Grant Notice, without
accelerating vesting under the terms of a Non-Exempt Severance Arrangement, in
no event will the Ordinary Shares be issued in respect of your Award any later
than the later of: (A) December 31st of the calendar year that includes the
applicable vesting date and (B) the 60th day that follows the applicable vesting
date.
(ii)    If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were in effect as of the Date of Grant of your
Award and, therefore, are part of the terms of your Award as of the Date of
Grant, then the Ordinary Shares will be earlier issued in respect of your Award
upon your Separation from Service in accordance with the terms of the Non-Exempt
Severance Arrangement, but in no event later than the 60th day that follows the
date


5

--------------------------------------------------------------------------------




of your Separation from Service. However, if at the time the Ordinary Shares
would otherwise be issued you are subject to the distribution limitations
contained in Section 409A applicable to “specified employees,” as defined in
Section 409A(a)(2)(B)(i) of the Code, such Ordinary Shares shall not be issued
before the date that is six (6) months following the date of your Separation
from Service, or, if earlier, the date of your death that occurs within such six
(6) month period.
(iii)    If vesting of your Award accelerates under the terms of a Non-Exempt
Severance Arrangement in connection with your Separation from Service, and such
vesting acceleration provisions were not in effect as of the Date of Grant of
the Award and, therefore, are not a part of the terms of your Award on the Date
of Grant, then such acceleration of vesting of your Award shall not accelerate
the issuance date of the Ordinary Shares, but the Ordinary Shares shall instead
be issued on the same schedule as set forth in the Grant Notice as if they had
vested in the ordinary course during your Continuous Service, notwithstanding
the vesting acceleration of the Award. Such issuance schedule is intended to
satisfy the requirements of payment on a specified date or pursuant to a fixed
schedule, as provided under Treasury Regulations Section 1.409A-3(a)(4).
(c)    If you are a U.S. taxpayer and your Award is subject to and not exempt
from Section 409A (a “Non-Exempt Award”), then the provisions in this Section
6(c) shall apply and supersede anything to the contrary that may be set forth in
the Plan, the Grant Notice or in any other section of this Agreement with
respect to the permitted treatment of your Non-Exempt Award:
(i)    Any exercise by the Board of discretion to accelerate the vesting of your
Non-Exempt Award shall not result in any acceleration of the scheduled issuance
dates for the Ordinary Shares in respect of the Non-Exempt Award unless earlier
issuance of the Ordinary Shares upon the applicable vesting dates would be in
compliance with the requirements of Section 409A.
(ii)    The Company explicitly reserves the right to (A) earlier settle your
Non-Exempt Award to the extent permitted and in compliance with the requirements
of Section 409A, including pursuant to any of the exemptions available in
Treasury Regulations Section 1.409A-3(j)(4)(ix) and (B) provide that you will
receive a cash settlement equal to the Fair Market Value of the Ordinary Shares
that would otherwise be issued to you, if applicable and in compliance with the
requirements of Section 409A.
(iii)    To the extent the terms of your Non-Exempt Award provide that it will
be settled upon a Change in Control or Corporate Transaction, to the extent it
is required for compliance with the requirements of Section 409A, the Change in
Control or Corporate Transaction event triggering settlement must also
constitute a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the Company’s assets, Section
409A(a)(2)(A)(v) of the Code and Treasury Regulations Section 1.409A-3(i)(5) (a
“409A Change of Control”). To the extent the terms of your Non-Exempt Award
provide that it will be settled upon a termination of employment or termination
of Continuous Service, to the extent it is required for compliance with the
requirements of Section 409A, the termination event triggering settlement must
also constitute a Separation from Service. However, if at the time the Ordinary
Shares would otherwise be issued to you in connection with your Separation from
Service, you are subject to the distribution limitations contained in Section
409A applicable to “specified employees,” as defined


6

--------------------------------------------------------------------------------




in Section 409A(a)(2)(B)(i) of the Code, such Ordinary Shares shall not be
issued before the date that is six (6) months following the date of your
Separation from Service, or, if earlier, the date of your death that occurs
within such six (6) month period.
(iv)    The provisions in this Agreement for delivery of the Ordinary Shares in
respect of the Non-Exempt Award are intended to comply with the requirements of
Section 409A so that the delivery of the Ordinary Shares to you in respect of
your Non-Exempt Award will not trigger the additional tax imposed under Section
409A, and any ambiguities herein will be so interpreted.
7.DIVIDENDS. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, share dividend or other distribution that does not
result from a Capitalization Adjustment as provided in the Plan; provided,
however, that this sentence shall not apply with respect to any Ordinary Shares
that are delivered to you in connection with your Award after such Ordinary
Shares have been delivered to you.
8.RESTRICTIVE LEGENDS. The Ordinary Shares issued in respect of your Award shall
be endorsed with appropriate legends determined by the Company.
9.AWARD NOT A SERVICE CONTRACT.
(a)    Nothing in this Agreement (including, but not limited to, the vesting of
your Award pursuant to the schedule set forth in Section 2 herein or the
issuance of the Ordinary Shares in respect of your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company or its Affiliates, as applicable, of the right to terminate you
without regard to any future vesting opportunity that you may have.
(b)    By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the schedule set forth in Section 2 is
earned only by providing Continuous Service (not through the act of being hired,
being granted this Award or any other award or benefit) and that the Company has
the right to reorganize, sell, spin-out or otherwise restructure one or more of
its businesses or Affiliates at any time or from time to time, as it deems
appropriate (a “reorganization”).  You further acknowledge and agree that such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere


7

--------------------------------------------------------------------------------




in any way with your right or the right of the Company or its Affiliate, as
applicable, to terminate your Continuous Service at any time.
10.TAX WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of the Ordinary Shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize the Company or, if different, your employer (the
“Employer”) to withhold from the Ordinary Shares issuable to you an amount
sufficient to satisfy any income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items which arise in
connection with your Award (“Tax-Related Items”), where the Fair Market Value of
the Ordinary Shares is measured as of the date the Ordinary Shares are issued
pursuant to Section 6. Additionally, the Company or the Employer may, in its
sole discretion, satisfy all or any portion of the Tax-Related Items obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or your Employer; (ii) causing you to tender a cash payment; or (iii)
permitting or requiring you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the Ordinary
Shares to be delivered in connection with your Award to satisfy the Tax-Related
Items and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Tax-Related Items directly to the Company and/or its
Affiliates. Depending on the withholding method, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case you will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Ordinary Share equivalent. If
the obligation for Tax-Related Items is satisfied by withholding from Ordinary
Shares otherwise issuable to you, for tax purposes, you are deemed to have been
issued the full number of Ordinary Shares subject to the vested RSUs,
notwithstanding that a number of the Ordinary Shares are held back solely for
the purpose of paying the Tax-Related Items. Furthermore, you acknowledge that
the Company and/or your Employer make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award grant, including, but not limited to, the grant or vesting of the
RSUs, the subsequent sale of Ordinary Shares acquired pursuant to such vesting
and the receipt of any dividends, and do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. You further acknowledge that if you become subject to tax
in more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, the Company and/or your Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
(b)    Unless the tax withholding obligations of the Company and/or the Employer
are satisfied, the Company and/or the Employer shall have no obligation to
deliver to you any Ordinary Shares.
(c)    In the event the Company’s and/or the Employer’s obligation to withhold
arises prior to the delivery to you of Ordinary Shares or it is determined after
the delivery of Ordinary


8

--------------------------------------------------------------------------------




Shares to you that the amount of the Company’s and/or the Employer’s withholding
obligation was greater than the amount withheld by the Company and/or the
Employer, you agree to indemnify and hold the Company harmless from any failure
by the Company and/or the Employer to withhold the proper amount.
11.CHANGE IN CONTROL.
(a)    If your Continuous Service terminates either within twelve (12) months
following or one (1) month prior to the effective date of a Change in Control
due to an Involuntary Termination Without Cause, the vesting of the RSUs subject
to this Award shall be accelerated in full. In order to give effect to the
intent of this provision, in the event of your Involuntary Termination Without
Cause, notwithstanding anything to the contrary set forth in the Plan or Section
2 of this Agreement, in no event will any portion of this Award be forfeited or
terminate any earlier than one (1) month following such termination date.
(b)    For purposes of this Agreement, “Involuntary Termination Without Cause”
means the involuntary termination of your Continuous Service for reasons other
than death, Disability, or Cause. For this purpose, “Cause” means the occurrence
of any of the following events that has a material negative impact on the
business or reputation of the Company or an Affiliate: (i) your conviction for
any criminal offence (other than an offence under any road traffic legislation
for which a fine or non-custodial penalty is imposed) or any offence under any
regulation or legislation relating to insider dealing, fraud or dishonesty; (ii)
your attempted commission of, or participation in, a fraud or act of dishonesty
against the Company or an Affiliate; (iii) your intentional, material violation
of any contract or agreement between you and the Company or an Affiliate, or of
any statutory duty owed to the Company or an Affiliate; (iv) your unauthorized
use or disclosure of the Company’s or an Affiliate’s confidential information or
trade secrets; or (v) your gross misconduct. The determination that a
termination of your Continuous Service is either for Cause or without Cause
shall be made by the Company in its sole discretion. Any determination by the
Company that your Continuous Service was terminated with or without Cause for
the purposes of this Agreement shall have no effect upon any determination of
the rights or obligations of the Company or an Affiliate or you for any other
purpose.
12.PARACHUTE PAYMENTS.
(a)    If you are a U.S. taxpayer and any payment or benefit you would receive
from the Company or otherwise in connection with a Change in Control or other
similar transaction (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (y) the largest
portion, up to and including the total, of the Payment, whichever amount ((x) or
(y)), after taking into account all applicable federal, state, foreign and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in your receipt, on an after-tax basis, of
the greater amount of the Payment notwithstanding that all or some portion of
the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the


9

--------------------------------------------------------------------------------




Payment equals the Reduced Amount, reduction shall occur in the manner that
results in the greatest economic benefit for you.
(b)    The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the effective date of the
event described in Section 280G(b)(2)(A)(i) of the Code shall perform the
foregoing calculations. If the independent registered public accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting such Change in Control or similar transaction, the
Company shall appoint a nationally recognized independent registered public
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such independent
registered public accounting firm required to be made hereunder.
(c)    The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and you within thirty (30) calendar
days after the date on which your right to a Payment is triggered (if requested
at that time by the Company or you) or such other time as reasonably requested
by the Company or you. Any good faith determinations of the independent
registered public accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.
13.UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue Ordinary Shares pursuant to this
Agreement. You shall not have voting or any other rights as a shareholder of the
Company with respect to the Ordinary Shares to be issued pursuant to this
Agreement until such Ordinary Shares are issued to you pursuant to Section 6 of
this Agreement. Upon such issuance, you will obtain full voting and other rights
as a shareholder of the Company. Nothing contained in this Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.
14.OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting officers and directors to
sell Ordinary Shares only during certain “window” periods and the Company’s
insider trading policy, in effect from time to time.
15.NATURE OF GRANT. In accepting the grant, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;


10

--------------------------------------------------------------------------------




(b)    the Award grant is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future grants of RSUs or other grants, if
any, will be at the sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the RSUs and the Ordinary Shares subject to the RSUs, and the income and
value of same, are not intended to replace any pension rights or compensation;
(f)    the RSUs and the Ordinary Shares subject to the RSUs, and the income and
value of same, are not part of normal or expected compensation for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(g)    the future value of the underlying Ordinary Shares is unknown,
indeterminable and cannot be predicted with certainty;
(h)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Continuous
Service (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are providing
Continuous Service or the terms of your employment agreement, if any), and in
consideration of the Award, you agree not to institute any claim against the
Company, any Affiliate or the Employer;
(i)    unless otherwise agreed with the Company, the RSUs and the Ordinary
Shares subject to the RSUs, and the income and value of same, are not granted as
consideration for, or in connection with, the service you may provide as a
director of the Company or any Affiliate;
(j)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Ordinary Shares; and
(k)    neither the Company, the Employer nor any Affiliate shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Award or of any amounts due to
you pursuant to the settlement of the Award or the subsequent sale of any
Ordinary Shares acquired upon settlement.
16.NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Ordinary Shares. You are


11

--------------------------------------------------------------------------------




hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.
17.DATA PRIVACY. The Employer, the Company and any Affiliate may collect, use,
process, transfer or disclose your Personal Information for the purpose of
implementing, administering and managing your participation in the Plan, in
accordance with the Jazz Pharmaceuticals Employee Data Privacy Notice you have
previously received. (Please contact Human Resources if you would like to
receive another copy of this notice.) For example, your Personal Information may
be directly or indirectly transferred to E*TRADE or any other third party stock
plan service provider as may be selected by the Company, and any other third
parties assisting the Company with the implementation, administration and
management of the Plan.
18.GOVERNING LAW AND VENUE. The Award and the provisions of this Agreement are
governed by, and subject to, the laws of the State of Delaware, without regard
to the conflict of law provisions.
For purposes of any action, lawsuit or other proceedings brought to enforce this
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of Santa Clara
County, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
19.LANGUAGE. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
20.APPENDIX. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.
21.NOTICES; ELECTRONIC DELIVERY. Any notices provided for in your Award or the
Plan shall be given in writing (including electronically) and shall be deemed
effectively given upon receipt or, in the case of notices delivered by the
Company to you, fourteen (14) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company. Notwithstanding the foregoing, the Company may, in its sole discretion,
decide to deliver any documents related to participation in the Plan and this
Award by electronic means or to request your consent to participate in the Plan
by electronic means. By accepting this Award you consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.


12

--------------------------------------------------------------------------------




22.MISCELLANEOUS.
(a)    All covenants and agreements hereunder shall inure to the benefit of, and
be enforceable by the Company’s successors and assigns, if any. Your rights and
obligations under your Award may only be assigned with the prior written consent
of the Company.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award, and fully understand all provisions of your
Award.
(d)    All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
23.INSIDER TRADING / MARKET ABUSE LAWS. You may be subject to insider trading
restrictions and/or market abuse laws based on the exchange on which the
Ordinary Shares are listed and in applicable jurisdictions including the United
States and your country or your broker’s country, if different, which may affect
your ability to accept, acquire, sell or otherwise dispose of Ordinary Shares,
rights to Ordinary Shares (e.g., RSUs) or rights linked to the value of Ordinary
Shares under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed inside
information. Furthermore, you could be prohibited from (a) disclosing the inside
information to any third party and (b) “tipping” third parties or causing them
otherwise to buy or sell securities (third parties include fellow employees).
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under the Company’s insider
trading policy as may be in effect from time to time. You acknowledge that it is
your responsibility to comply with any applicable restrictions, and you should
speak to your personal advisor on this matter.
24.FOREIGN ASSET/ACCOUNT, EXCHANGE CONTROL AND TAX REPORTING. You may be subject
to foreign asset/account, exchange control and/or tax reporting requirements as
a result of the acquisition, holding and/or transfer of Ordinary Shares or cash
(including dividends and the proceeds arising from the sale of Ordinary Shares)
derived from your participation in the Plan, to and/or from a brokerage/bank
account or legal entity located outside your country. The applicable laws of
your country may require that you report such accounts, assets, the balances
therein, the value thereof and/or the transactions related thereto to the
applicable authorities in such country. You acknowledge that you are responsible
for ensuring compliance with any applicable foreign asset/account, exchange
control and tax reporting requirements and should consult your personal legal
advisor on this matter.


13

--------------------------------------------------------------------------------




25.GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Agreement, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control. In addition, your Award (and any compensation paid or Ordinary Shares
issued under your Award) is subject to recoupment in accordance with the
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law.
26.SEVERABILITY. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.
27.AMENDMENT. Notwithstanding anything in the Plan to the contrary, the Board
reserves the right to change, by written notice to you, the provisions of this
Agreement in any way it may deem necessary or advisable for legal or
administrative reasons, and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
28.HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.
29.WAIVER. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by you or any
other Participant.
* * * * *
By signing the Non-U.S. Restricted Stock Unit Award Grant Notice to which this
Non-U.S. Restricted Stock Unit Award Agreement is attached, you shall be deemed
to have signed and agreed to the terms and conditions of this Non-U.S.
Restricted Stock Unit Award Agreement.
* * * * *
Based on the form of Non-U.S. Restricted Stock Unit Award Agreement for the 2011
Equity Incentive Plan as approved by the Compensation Committee of the Board of
Directors of Jazz Pharmaceuticals plc (the “Committee”) on July 31, 2013, and as
amended and restated by the Committee on May 4, 2016 and November 2, 2016, and
further amended and restated by delegation of the Compensation Committee on May
25, 2018.


14

--------------------------------------------------------------------------------




APPENDIX
TO THE
NON-U.S. RESTRICTED STOCK UNIT AWARD AGREEMENT


TERMS AND CONDITIONS
This Appendix contains additional terms and conditions that govern the Award
granted under the Plan to you if you reside and/or work in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix
have the meanings set forth in the Plan and/or the Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, transfer employment and/or residency after the RSUs are
granted, or are considered a resident of another country for local law purposes,
the information contained herein may not be applicable to you, and the Company
shall, in its discretion, determine to what extent the terms and conditions
contained herein shall apply to you.
NOTIFICATIONS
This Appendix contains information regarding exchange controls and certain other
issues of which you should be aware with respect to participation in the Plan.
The information is based on the securities, exchange control, and other laws in
effect in the respective countries as of May 2018. Such laws are often complex
and change frequently. As a result, the Company strongly recommends that you not
rely on the information in this Appendix as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the time you vest in the RSUs or sell Ordinary
Shares acquired pursuant thereto.
The information contained herein is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of a
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
AUSTRIA
Exchange Control Notification.  If you hold Ordinary Shares acquired under the
Plan outside of Austria, you must submit a report to the Austrian National Bank.
An exemption applies if the value of the Ordinary Shares as of any given quarter
does not meet or exceed €30,000,000 or if the value of the Ordinary Shares in
any given year as of December 31 does not meet or exceed €5,000,000. If the
former threshold is exceeded, quarterly obligations are imposed, whereas if the
latter threshold is exceeded, annual reports must be given. The annual reporting
date is December 31 and the deadline for filing the annual report is March 31 of
the following year.
A separate reporting requirement applies when you sell Ordinary Shares acquired
under the Plan or receive a dividend. In that case, there may be exchange
control obligations if the cash proceeds are held outside of Austria. If the
transaction volume of all accounts abroad meets or exceeds


15

--------------------------------------------------------------------------------




€10,000,000, the movements and balances of all accounts must be reported
monthly, as of the last day of the month, on or before the 15th day of the
following month, on the prescribed form (Meldungen SI-Forderungen und/oder
SI-Verpflichtungen).
BELGIUM
NOTIFICATIONS
Foreign Asset / Account Reporting. Belgian residents are required to report any
securities held (e.g., Ordinary Shares) or bank accounts (including brokerage
accounts) opened and maintained outside of Belgium on their annual tax returns.
Belgian residents are also required to complete a separate report, providing the
Central Contact Point of the National Bank of Belgium with details regarding any
such account, including the account number, the name of the bank in which such
account is held and the country in which such account is located the first time
they report the foreign security and/or bank account on their annual tax
returns. The forms to complete this report are available on the website of the
National Bank of Belgium, www.nbb.be, under Kredietcentrales / Centrales des
crédits caption. You should consult your personal tax advisor to ensure
compliance with applicable reporting obligations.
CANADA
TERMS AND CONDITIONS
Settlement of RSUs. Notwithstanding any discretion contained in the Plan, the
grant of RSUs does not provide any right for you to receive a cash payment; the
RSUs are payable in Ordinary Shares only.
Involuntary Termination Terms. In the event of involuntary termination of your
Continuous Service (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are providing Continuous Service or the terms of your
employment agreement, if any), vesting will terminate as of the date that is the
earlier of: (1) the date you receive notice of termination of employment
from the Employer, or (2) the date you are no longer actively rendering
services, regardless of any notice period or period of pay in lieu of such
notice required under local law (including, but not limited to, statutory law,
regulatory law, and/or common law); the Board or the chief executive officer of
the Company or an Affiliate, as applicable, shall have the exclusive discretion
to determine when you are no longer actively employed or rendering services for
purposes of the RSUs.
The following provisions apply if Participant resides in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
Consentement Pour Recevoir Des Informations en Anglais. Les parties
reconnaissent avoir exigé la rédaction en anglais de la convention, ainsi que de
tous documents, avis et procédures judiciaires,


16

--------------------------------------------------------------------------------




exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
NOTIFICATIONS
Securities Law Notification. You will not be permitted to sell or otherwise
dispose of the Ordinary Shares acquired under the Plan within Canada. You will
be permitted to sell or dispose of any Ordinary Shares only if such sale or
disposal takes place outside of Canada through the facilities of the stock
exchange on which the Ordinary Shares are traded (i.e., Nasdaq).
Foreign Asset / Account Reporting. Canadian residents are required to report any
foreign specified property (including unvested RSUs and Ordinary Shares)
annually on Form T1135 (Foreign Income Verification Statement) if the total cost
of the foreign specified property exceeds C$100,000 at any time during the year.
The form must be filed by April 30th of the following year. RSUs must be
reported - generally at a nil cost - if the C$100,000 cost threshold is exceeded
because of other foreign specified property. When Ordinary Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Ordinary Shares.
The ACB would ordinarily equal the fair market value of the Ordinary Shares at
the time of acquisition, but if other shares are also owned, this ACB may have
to be averaged with the ACB of the other shares. You should consult your
personal tax advisor to ensure compliance with applicable reporting obligations.
FRANCE
TERMS AND CONDITIONS
Language Consent.  By accepting the grant, you confirm that you have read and
understood the documents relating to the grant (the Plan and the Agreement,
including this Appendix) which were provided in the English language.  You
accept the terms of these documents accordingly.


Consentement Relatif à la Langue Utilisée.  En acceptant l’attribution, vous
confirmez avoir lu et compris les documents relatifs à l’attribution (le Plan et
le Contrat, y compris cette Annexe) qui ont été communiqués en langue anglaise. 
Vous acceptez les termes de ces documents en connaissance de cause.
NOTIFICATIONS
Foreign Asset / Account Reporting. If you hold Ordinary Shares outside of France
or maintain a foreign bank account, you are required to report such to the
French tax authorities when filing your annual tax return.
GERMANY
NOTIFICATIONS
Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank (Bundesbank). Effective from
September 2013, the report must be filed electronically. The form of report
(Allgemeines Meldeportal Statistik) can be accessed


17

--------------------------------------------------------------------------------




via the Bundesbank’s website (www.bundesbank.de) and is available in both German
and English. You are responsible for satisfying the reporting obligations.
IRELAND


TERMS AND CONDITIONS


Vesting and Issuance. The following supplements Sections 2 and 6 of the
Agreement:


Notwithstanding the vesting schedule provided in the Grant Notice and Section 6
(a) of the Agreement, (i) if any vesting date set forth in the Grant Notice
(“Vesting Date”) falls on a date when the Company determines that you are not
permitted to sell Ordinary Shares in the open market for any reason, including
under the Company’s Policy Regarding Stock Trading by Executive Officers,
Directors and Other Designated Employees (or any successor policy) or the
Company’s Policy Against Trading on the Basis of Inside Information (or any
successor policy), and (ii) the Company elects not to satisfy any Tax-Related
Items (defined in Section 10) by withholding Ordinary Shares, then such Vesting
Date shall instead be the later of the next U.S. business day of the next
occurring open “window period” applicable to you or the next U.S. business day
when the Company determines that you are not prohibited from selling Ordinary
Shares in the open market (such later date, the “Actual Vesting Date”).


Notwithstanding the foregoing and Section 2 of the Agreement, if your Continuous
Service terminates between the Vesting Date and the Actual Vesting Date, then
the vesting of the Ordinary Shares subject to the Award originally scheduled to
vest on the Vesting Date will cease and not vest upon termination of your
Continuous Service, unless your Continuous Service terminates for a reason other
than Cause, in which case they will instead vest in full on the first U.S.
business day following the termination of your Continuous Service.


NOTIFICATIONS


Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Affiliate, you must notify the Company or
the Irish Affiliate in writing if you receive or dispose of an interest
exceeding 1% of the Company (e.g., RSUs, Ordinary Shares), or become aware of
the event giving rise to the notification requirement, or if you become a
director or secretary if such an interest exceeding 1% of the Company exists at
the time. This notification requirement also applies with respect to the
interests of a spouse or minor children (whose interests will be attributed to
the director, shadow director or secretary, as applicable).


18

--------------------------------------------------------------------------------




ITALY
TERMS AND CONDITIONS
Tax Withholding Obligations. The following provisions replace Section 10 of the
Agreement:
1.    TAX WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of the Ordinary Shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize the Company or, if different, your employer (the
“Employer”) to withhold from the Ordinary Shares issuable to you an amount
sufficient to satisfy any income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items which arise in
connection with your Award (“Tax-Related Items”). Additionally, the Company or
the Employer may, in its sole discretion, satisfy all or any portion of the
Tax-Related Items obligation relating to your Award by any of the following
means or by a combination of such means: (i) withholding from any compensation
otherwise payable to you by the Company or your Employer; (ii) causing you to
tender a cash payment; or (iii) permitting or requiring you to enter into a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the Ordinary Shares to be delivered in
connection with your Award to satisfy the Tax-Related Items and whereby the
FINRA Dealer irrevocably commits to forward the proceeds necessary to satisfy
the Tax-Related Items directly to the Company and/or its Affiliates. Depending
on the withholding method, the Company may withhold or account for Tax-Related
Items by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates, in which case
you will receive a refund of any over-withheld amount in cash and will have no
entitlement to the Ordinary Share equivalent. If the obligation for Tax-Related
Items is satisfied by withholding from Ordinary Shares otherwise issuable to
you, for tax purposes, you are deemed to have been issued the full number of
Ordinary Shares subject to the vested RSUs, notwithstanding that a number of the
Ordinary Shares are held back solely for the purpose of paying the Tax-Related
Items. Furthermore, you acknowledge that the Company and/or your Employer make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Award grant, including, but not
limited to, the grant or vesting of the RSUs, the subsequent sale of Ordinary
Shares acquired pursuant to such vesting and the receipt of any dividends, and
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the Award to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. You further acknowledge that if you
become subject to tax in more than one jurisdiction between the Date of Grant
and the date of any relevant taxable event, the Company and/or your Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)    Unless the tax withholding obligations of the Company and/or the Employer
are satisfied, the Company and/or the Employer shall have no obligation to
deliver to you any Ordinary Shares.


19

--------------------------------------------------------------------------------




(c)    In the event the Company’s and/or the Employer’s obligation to withhold
arises prior to the delivery to you of Ordinary Shares or it is determined after
the delivery of Ordinary Shares to you that the amount of the Company’s and/or
the Employer’s withholding obligation was greater than the amount withheld by
the Company and/or the Employer, you agree to indemnify and hold the Company
harmless from any failure by the Company and/or the Employer to withhold the
proper amount.
Acknowledgement. You acknowledge that you have read and specifically and
expressly approve the following sections of the Agreement: Section 10 - Tax
Withholding Obligations; Section 15 - Nature of Grant; Section 17 - Data
Privacy; Section 18 - Governing Law and Venue; Section 19 - Language; Section
21- Notices; Electronic Delivery; and Section 26 - Severability.
NOTIFICATIONS
Foreign Asset / Account Reporting. Italian residents who, at any time during the
fiscal year, hold foreign financial assets (including Ordinary Shares) which may
generate income taxable in Italy are required to report these assets on their
annual tax returns (UNICO Form, RW Schedule) for the year during which the
assets are held, or on a special form if no tax return is due. These reporting
obligations will also apply to Italian residents who are the beneficial owners
of foreign financial assets under Italian money laundering provisions. You are
responsible for complying with this reporting obligation and should speak with
your personal legal advisor in this regard.
NETHERLANDS
There are no country-specific provisions.
POLAND
NOTIFICATIONS
Exchange Control Notification. Polish residents are required to file quarterly
reports to the National Bank of Poland with information on transactions and
balances regarding their rights to Ordinary Shares (such as RSUs) and Ordinary
Shares if the total value (calculated individually or together with other assets
and liabilities possessed abroad) exceeds PLN 7 million.
Polish residents also are required to transfer funds through a bank account in
Poland if the transferred amount in any single transaction exceeds a specified
threshold (currently €15,000, unless the transfer of funds is considered to be
connected with the business activity of an entrepreneur, in which case a lower
threshold may apply). Polish residents are required to retain documents
connected with foreign exchange transactions for a period of five years from the
date the exchange transaction was made.


20

--------------------------------------------------------------------------------




PORTUGAL
TERMS AND CONDITIONS
Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.
NOTIFICATIONS
Exchange Control Notification. If you acquire Ordinary Shares under the Plan and
hold the Ordinary Shares with a U.S. broker that is not a Portuguese financial
intermediary, you may need to file a report with the Portuguese Central Bank. If
the Ordinary Shares are held by a Portuguese financial intermediary, it will
file the report for you.
SPAIN
TERMS AND CONDITIONS
Tax Withholding Obligations. The following provisions replace Section 10 of the
Agreement:
1.    TAX WITHHOLDING OBLIGATIONS.
(a)    On or before the time you receive a distribution of the Ordinary Shares
subject to your Award, or at any time thereafter as requested by the Company,
you hereby authorize the Company or, if different, your employer (the
“Employer”) to withhold from the Ordinary Shares issuable to you an amount
sufficient to satisfy any income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items which arise in
connection with your Award (“Tax-Related Items”), where the Fair Market Value of
the Ordinary Shares is measured as of the date the Ordinary Shares are issued
pursuant to Section 6. Additionally, the Company or the Employer may, in its
sole discretion, satisfy all or any portion of the Tax-Related Items obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or your Employer; (ii) causing you to tender a cash payment; or (iii)
permitting or requiring you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”) whereby you irrevocably elect to sell a portion of the Ordinary
Shares to be delivered in connection with your Award to satisfy the Tax-Related
Items and whereby the FINRA Dealer irrevocably commits to forward the proceeds
necessary to satisfy the Tax-Related Items directly to the Company and/or its
Affiliates. Depending on the withholding method, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case you will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Ordinary Share equivalent. If
the obligation for Tax-Related Items is satisfied


21

--------------------------------------------------------------------------------




by withholding from Ordinary Shares otherwise issuable to you, for tax purposes,
you are deemed to have been issued a cash bonus in the amount of the Ordinary
Shares that are held back for the purpose of paying the Tax-Related Items and
compensation in kind corresponding to the number of Ordinary Shares issued to
you. Furthermore, you acknowledge that the Company and/or your Employer make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award grant, including, but not limited to,
the grant or vesting of the RSUs, the subsequent sale of Ordinary Shares
acquired pursuant to such vesting and the receipt of any dividends, and do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Award to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. You further acknowledge that if you become
subject to tax in more than one jurisdiction between the Date of Grant and the
date of any relevant taxable event, the Company and/or your Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(b)    Unless the tax withholding obligations of the Company and/or the Employer
are satisfied, the Company and/or the Employer shall have no obligation to
deliver to you any Ordinary Shares.
(c)    In the event the Company’s and/or the Employer’s obligation to withhold
arises prior to the delivery to you of Ordinary Shares or it is determined after
the delivery of Ordinary Shares to you that the amount of the Company’s and/or
the Employer’s withholding obligation was greater than the amount withheld by
the Company and/or the Employer, you agree to indemnify and hold the Company
harmless from any failure by the Company and/or the Employer to withhold the
proper amount.
Nature of Grant. This provision supplements Section 15 of the Agreement:
In accepting the RSUs, you consent to participate in the Plan and acknowledge
having received and read a copy of the Plan.
You understand that the Company has unilaterally, gratuitously and
discretionally decided to grant the RSUs under the Plan to individuals who may
be employees of the Employer, the Company or any Affiliate throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or any
Affiliate except as set forth in the Plan or Agreement. Consequently, you
understand that the RSUs are granted on the assumption and condition that such
RSUs and any Ordinary Shares acquired upon vesting of the RSUs shall not become
a part of any employment contract (either with the Employer or the Company or
any Affiliate) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever. In
addition, you understand that the RSUs would not be granted but for the
assumptions and conditions referred to above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then the grant of the RSUs shall be
null and void.
Further, the vesting of the RSUs is expressly conditioned on your Continuous
Service, such that if your service or employment terminates for any reason
whatsoever, the RSUs will cease to vest immediately effective on the date of
termination of your service or employment. This will be the


22

--------------------------------------------------------------------------------




case, for example, even if you (1) are considered to be unfairly dismissed
without good cause; (2) are dismissed for disciplinary or objective reasons or
due to a collective dismissal; (3) terminate service or employment due to a
change of work location, duties or any other employment or contractual
condition; (4) terminate service or employment due to the Company’s or any
Affiliate’s unilateral breach of contract; or (5) are terminated from service or
employment for any other reason whatsoever. Consequently, upon your termination
of service or employment for any of the above reasons, you will automatically
lose any rights to the RSUs that were unvested on the date of termination.
NOTIFICATIONS
Securities Law Notification. The RSUs described in the Plan and the Agreement,
including this Appendix, do not qualify under Spanish regulations as securities.
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory. The Plan and the Agreement,
including this Appendix, have not been nor will they be registered with the
Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission), and they do not constitute a public offering prospectus.
Exchange Control Notification. The acquisition, ownership and sale of Ordinary
Shares under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department of the Ministry of Economy and
Competitiveness. Generally, the declaration must be made each January for
Ordinary Shares owned as of December 31 of the prior year; however, if the
amount of Ordinary Shares acquired or sold exceeds a specific threshold or if
you hold 10% or more of the share capital of the Company or such other amount
that would entitle you to join the Company’s board of directors, the declaration
must be filed also within one month of the acquisition or sale, as applicable.
Foreign Asset / Account Reporting. Spanish residents are required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the Ordinary Shares held in such accounts if
the value of the transactions during the prior tax year or the balances in such
accounts as of December 31 of the prior tax year exceed €1,000,000. More
frequent reporting is required if such transaction value or account balance
exceeds €100,000,000.
In addition, you may be subject to certain tax reporting requirements with
respect to assets or rights that you hold outside of Spain, including bank
accounts, securities and real estate if the aggregate value for particular
category of assets exceeds €50,000 as of December 31 each year. Ordinary Shares
acquired under the Plan or other equity programs offered by the Company
constitute securities for purposes of this requirement, but unvested awards
(e.g., RSUs, etc.) are not considered assets or rights for purposes of this
reporting requirement. If applicable, you must report the assets on Form 720 by
no later than March 31 following the end of the relevant year. After the rights
and/or assets are initially reported, the reporting obligation will apply only
if the value of previously-reported rights or assets increases by more than
€20,000 as of each subsequent December 31 or if you sell or otherwise dispose of
previously-reported rights or assets. You should consult with your personal
advisor to determine your obligations in this respect.


23

--------------------------------------------------------------------------------




SWITZERLAND
NOTIFICATIONS
Securities Law Notification. The grant of the RSUs and the issuance of any
Ordinary Shares is not intended to be a public offering in Switzerland. Neither
this document nor any other materials relating to the RSUs constitute a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, and neither this document nor any other materials relating to
the RSUs may be publicly distributed nor otherwise made publicly available in
Switzerland. Finally, neither this document nor any other offering or marketing
material relating to the RSUs have been or will be filed with, or approved or
supervised by, any Swiss regulatory authority (in particular, the Swiss
Financial Market Supervisory Authority (FINMA)).
UNITED KINGDOM
TERMS AND CONDITIONS
Tax Withholding Obligations. This provision supplements Section 10 of the
Agreement:


Without limitation to Section 10 of the Agreement, you agree that you are liable
for all Tax-Related Items and hereby covenant to pay all such Tax-Related Items
as and when requested by the Company or the Employer or by Her Majesty’s Revenue
and Customs (“HMRC” ) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and the
Employer against any taxes that they are required to pay or withhold or have
paid or will pay on your behalf to HMRC (or any other tax authority or any other
relevant authority).


Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the terms of
the immediately foregoing provision will not apply. In such case, if the amount
of any income tax due is not collected from or paid by you within 90 days of the
end of the UK tax year in which an event giving rise to the indemnification
described above occurs, the amount of any uncollected income tax may constitute
a benefit to you on which additional income tax and national insurance
contributions (“NICs”) may be payable. You will be responsible for reporting and
paying any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Employer for the value of any
employee NICs due on this additional benefit, which the Company or the Employer
may recover from you at any time thereafter by any of the means referred to in
Section 10 of the Agreement.
Joint Election for Transfer of Liability for Employer National Insurance
Contributions. As a condition of participation in the Plan and the vesting of
the RSUs, you agree to accept any liability for secondary Class 1 NICs that may
be payable by the Company, the Employer or any Affiliate in connection with the
RSUs and any event giving rise to Tax-Related Items (the “Employer NICs”).
Without prejudice to the foregoing, you agree to execute a joint election with
the Company, the form of such joint election (the “Joint Election”) having been
approved formally by HMRC, and any other required consent or election prior to
vesting of the RSUs. You further agree to execute such other joint elections as
may be required between you and any successor to the Company, the


24

--------------------------------------------------------------------------------




Employer or any Affiliate. You further agree that the Company, the Employer or
any Affiliate may collect the Employer NICs from you by any of the means set
forth in Section 10 of the Agreement.
If you do not enter into a Joint Election prior to the vesting of the RSUs, you
will not be entitled to vest in the RSUs without any liability to the Company,
the Employer or any Affiliate.
Settlement in Ordinary Shares. Notwithstanding anything in the Plan or the
Agreement to the contrary, the Award may only be settled by the delivery of
Ordinary Shares.


25

--------------------------------------------------------------------------------




JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN


ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY CLASS 1
NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE


This Election is between:


A.
The individual who has received this Election (the “Employee”), who is employed
by one of the employing companies listed in the attached schedule (the
“Employer”) and who is eligible to receive stock options and/or restricted stock
units (together, the “Awards”) pursuant to the Jazz Pharmaceuticals plc 2011
Equity Incentive Plan (the “Plan”), and



B.
Jazz Pharmaceuticals plc, Fourth Floor, Connaught House, 1 Burlington Road,
Dublin 4, Ireland (the “Company”), which may grant Awards under the Plan and is
entering into this Election on behalf of the Employer.



1.
Introduction



1.1
This Election relates to all Awards granted to the Employee under the Plan on or
after January 18, 2012 up to the termination date of the Plan.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the Awards:



(i)
the acquisition of securities pursuant to the Awards (within section 477(3)(a)
of ITEPA);



(ii)
the assignment (if applicable) or release of the Awards in return for
consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the Awards, other than a benefit
within (i) or (ii) above (within section 477(3)(c) of ITEPA);





26

--------------------------------------------------------------------------------




(iv)
post-acquisition charges relating to the Awards and/or ordinary shares of the
Company acquired pursuant to the Awards (within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the Awards and/or ordinary shares of the
Company acquired pursuant to the Awards (within section 439 of ITEPA).



(b)
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.



(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.



1.3
This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the Awards pursuant to section 4(4)(a) and/or
paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing the award
grant notice, he or she will become personally liable for the Employer’s
Liability covered by this Election. This Election is made in accordance with
paragraph 3B(1) of Schedule 1 of the SSCBA.




27

--------------------------------------------------------------------------------




3.
Payment of the Employer’s Liability



3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Awards, the proceeds
from which must be delivered to the Employer in sufficient time for payment to
be made to Her Majesty’s Revenue & Customs (“HMRC”) by the due date; and/or



(iv)
where the proceeds of the gain are to be made through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the Award, such amount to be paid in sufficient time to enable the Company
and/or the Employer to make payment to HMRC by the due date; and/or



(v)
by any other means specified in the applicable Award agreement entered into
between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the Awards until
full payment of the Employer’s Liability is received.



3.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HMRC on behalf of the Employee within 14 days after the end of the
UK tax month during which the Chargeable Event occurs (or within 17 days after
the end of the UK tax month during which the Chargeable Event occurs if payments
are made electronically).



4.
Duration of Election



4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.





28

--------------------------------------------------------------------------------




4.2
Any reference to the Company and/or the Employer shall include that entity’s
successors in title and assigns as permitted in accordance with the terms of the
Plan and relevant award agreement. This Election will continue in effect in
respect of any awards which replace the Awards in circumstances where section
483 of ITEPA applies.



4.3
This Election will continue in effect until the earliest of the following:



(i)
the date on which the Employee and the Company agree in writing that it should
cease to have effect;



(ii)
the date on which the Company serves written notice on the Employee terminating
its effect;



(iii)
the date on which HMRC withdraws approval of this Election; or



(iv)
the date on which, after due payment of the Employer’s Liability in respect of
the entirety of the Awards to which this Election relates or could relate, the
Election ceases to have effect in accordance with its own terms.





29

--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:




Employer Company:
Jazz Pharmaceuticals UK Limited
Registered Office:
Wing B, Building 5700 Spires House
John Smith Drive - Oxford Business Park South, Oxford OX4 2RW, United Kingdom
Company Registration Number:
4555273
Corporation Tax Reference:
452/76424 00934
Corporation Tax Address:
HM Revenue & Customs
CT Operations (Large & Complex Specialist)
16 North
Government Buildings
Ty Glas, Llanishen
Cardiff, CF14 5 FP
PAYE Reference:
120/WZ72892







30

--------------------------------------------------------------------------------




ATTACHMENT II
JAZZ PHARMACEUTICALS PLC
2011 EQUITY INCENTIVE PLAN




31